Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-24 in the reply filed on April 19, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first exhaust port”, “second exhaust ports”, “labryrinth channel” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “labryrinth channel”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “showerhead”.  There is insufficient antecedent basis for this limitation in the claim.
The term “labryrinth channel” in claim 21 is a relative term which renders the claim indefinite.  The term “labryrinth channel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “labryrinth” is a relative term. How many turns or interconnected passages can be considered a “labryrinth”?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 11, 16, 17, 18, 19, 20, 23, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindfors, Sven et al. (US 20040216668 A1). Lindfors teaches a semiconductor processing apparatus (Figure 1), comprising: a reaction chamber (101; Figure 1) and a first exhaust port (110; Figure 1) (110; Figure 1-Not shown by Applicants. Assumed to be 7; Figure 1), the first exhaust port (110; Figure 1) (110; Figure 1-Not shown by Applicants. Assumed to be 7; Figure 1) configured to remove vapors from the reaction chamber (101; Figure 1); a showerhead device (116,118,120; Figure 1,8) connected to the reaction chamber (101; Figure 1) and configured to deliver reactant vapors to the reaction chamber (101; Figure 1), the showerhead device (116,118,120; Figure 1,8) comprising: a gas inlet (159; Figure 1) configured to supply the reactant vapors into the showerhead device (116,118,120; Figure 1,8); a first showerhead plate (118; Figure 1-Applicant’s 30; Figure 4) in fluid communication with the gas inlet (159; Figure 1), the first showerhead plate (118; Figure 1-Applicant’s 30; Figure 4) comprising a plurality of openings (170; Figure 1); and a second showerhead plate (116; Figure 1-Applicant’s 32; Figure 4) comprising: a plurality of inlet ports (156; Figure 1-Applicant’s 18; Figure 4) in fluid communication with the plurality of openings (170; Figure 1), the plurality of inlet ports (156; Figure 1-Applicant’s 18; Figure 4) configured to deliver the reactant vapors to the reaction chamber (101; Figure 1); and a plurality of second exhaust ports (110; Figure 1) (157;  by claim 1
Lindfors further teaches:
The semiconductor processing apparatus (Figure 1) of claim 1, further comprising a susceptor (130; Figure 1) within the chamber (101; Figure 1) facing the showerhead (116,118,120; Figure 1,8), as claimed by claim 3
The semiconductor processing apparatus (Figure 1) of claim 3, further comprising a motor drive (not shown; “The substrate support plate 114 is preferably moveable in the vertical direction”; [0035]) connected to the susceptor (130; Figure 1), the motor drive (not shown; “The substrate support plate 114 is preferably moveable in the vertical direction”; [0035]) configured to adjust the distance between the susceptor (130; Figure 1) and the showerhead device (116,118,120; Figure 1,8), as claimed by claim 4
The semiconductor processing apparatus (Figure 1) of claim 1, wherein the first and second showerhead plates (116+118; Figure 1,8-Applicant’s 32+30; Figure 4) cooperate to define a channel (157+170; Figure 1) in fluid communication with the plurality of second exhaust 
The semiconductor processing apparatus (Figure 1) of claim 6, wherein the plurality of inlet ports (156; Figure 1-Applicant’s 18; Figure 4) bypasses the channel (157+170; Figure 1), as claimed by claim 8
The semiconductor processing apparatus (Figure 1) of claim 1, wherein the gas inlet (159; Figure 1) comprises a plurality of branched inlet lines (148,149; Figure 3-5, A,B; Figure 5) that deliver (via flow continuity) the reactant vapors to the first showerhead plate (118; Figure 1-Applicant’s 30; Figure 4), as claimed by claim 11
A semiconductor processing apparatus (Figure 1), comprising: a reaction chamber (101; Figure 1); a reaction chamber exhaust port (110; Figure 1) configured to remove vapors from the reaction chamber (101; Figure 1); and a showerhead device (116,118,120; Figure 1,8) comprising: a plurality of distributed inlet apertures (152,156; Figure 1) in fluid communication with a reaction vapor source (1st,2nd “reactant source”; throughout) and the reaction chamber (101; Figure 1); and a plurality of distributed exhaust apertures (157, 170; Figure 1) in fluid communication with a pump (182; Figure 1) and the reaction chamber (101; Figure 1), as claimed by claim 16
The semiconductor processing apparatus (Figure 1) of claim 16, wherein the showerhead device (116,118,120; Figure 1,8) comprise a first showerhead plate (118; Figure 1-Applicant’s 30; Figure 4) disposed over a second showerhead plate (116; Figure 1-Applicant’s 32; Figure 4), as claimed by claim 17
The semiconductor processing apparatus (Figure 1) of claim 17, wherein the first showerhead plate (118; Figure 1-Applicant’s 30; Figure 4) includes a plurality of inlet 
The semiconductor processing apparatus (Figure 1) of claim 16, further comprising a gas inlet (159; Figure 1) including a plurality of branched gas inlet lines (154; Figure 5) to deliver vapors to the showerhead device (116,118,120; Figure 1,8), as claimed by claim 19
A semiconductor processing apparatus (Figure 1), comprising: a reaction chamber (101; Figure 1); and a showerhead device (116,118,120; Figure 1,8) comprising: an internal plenum (119; Figure 8) communicating with a pump (182; Figure 1); a plurality of exhaust apertures (157, 170; Figure 1) in fluid communication with the internal plenum (119; Figure 8) and the reaction chamber (101; Figure 1); a plurality of inlet apertures (152,156; Figure 1) in fluid communication with a reaction vapor source (1st,2nd “reactant source”; throughout) and the reaction chamber (101; Figure 1), the inlet apertures (152,156; Figure 1) extending through the showerhead device (116,118,120; Figure 1,8) and bypassing the internal plenum (119; Figure 8), as claimed by claim 20
The semiconductor processing apparatus (Figure 1) of claim 20, further comprising a reaction chamber exhaust port (110; Figure 1), as claimed by claim 23
The semiconductor processing apparatus (Figure 1) of claim 20, further comprising one or more pumps (182; Figure 1) in fluid communication with the plurality of exhaust apertures (157, 170; Figure 1), as claimed by claim 24
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lindfors, Sven et al. (US 20040216668 A1) in view of Gianoulakis, Steven et al. (US 20050103265 A1). Lindfors is discussed above. Lindfors further teaches:
A motor drive (not shown; “The substrate support plate 114 is preferably moveable in the vertical direction”; [0035]) configured to adjust the distance between the susceptor (130; Figure 1) and the showerhead device (116,118,120; Figure 1,8) during etching - claim 5. Applicant’s above, and below, italisized claim requirements are claim requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Lindfors does not teach:
The semiconductor processing apparatus (Figure 1) of claim 4, further comprising a control system (“computer through software programming”; [0033]) in electrical communication with the motor drive (not shown; “The substrate support plate 114 is preferably moveable in the vertical direction”; [0035]), the control system (“computer through software programming”; [0033]) configured to adjust the distance between the susceptor (130; during etching, as claimed by claim 5. Applicant’s above, and below, italisized claim requirements are claim requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Gianoulakis teaches a similar gas injection and exhaust showerhead (377; Figure 3C) including:
The semiconductor processing apparatus (Figure 3C) of claim 4, further comprising a control system (31; Figure 1A; [0093]) in electrical communication with the motor drive (not shown; “appropriate motors”; [0093]), the control system (31; Figure 1A; [0093]) configured to adjust the distance between the susceptor (12; Figure 3C) and the showerhead device (116,118,120; Figure 1,8) during etching, as claimed by claim 5. Applicant’s above, and below, italisized claim requirements are claim requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Lindfors to add Gianoulakis’ control system (31; Figure 1A; [0093]).
Motivation for Lindfors to add Gianoulakis’ control system (31; Figure 1A; [0093]) is for process automation and control as taught by Gianoulakis ([0093]-[0095]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lindfors, Sven et al. (US 20040216668 A1) in view of Johnson, Wayne L. et al. (US 20020160125 A1). Lindfors is discussed above. Lindfors does not teach the semiconductor processing apparatus (Figure 3C) of claim 1, wherein the plurality of second exhaust ports (157; Figure 1, 4-assumed to be Applicant’s 20; Figure 4; [0026]) are located along concentric rings on the second plate, as claimed by claim 10
Johnson teaches a gas injection and exhausting showerhead (18’; Figure 14B,15B) including the plurality of second exhaust ports (“exhaust area”; Figure 15B-assumed to be Applicant’s 20; Figure 4; [0026]) are located along concentric rings.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Lindfors to optimize Lindfors’ exhaust ports (157; Figure 1, 4-assumed to be Applicant’s 20; Figure 4; [0026]) distribution as taught by Johnson.
Motivation for Lindfors to optimize Lindfors’ exhaust ports (157; Figure 1, 4-assumed to be Applicant’s 20; Figure 4; [0026]) distribution is for uniform depositions ([0014], [0118]) as taught by Johnson.

Allowable Subject Matter
Claims 7, 9, and 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.25-
Lindfors, Sven et al. (US 20040216668 A1), as the closest cited prior art, does not teach or suggest, alone or in combination:
the upper portion (120; Figure 1,8) comprising a second plurality of openings (170; Figure 1) and the lower portion (116,118; Figure 1,8) comprising the first and second showerhead plates (116+118; Figure 1,8-Applicant’s 32+30; Figure 4) – claim 7
The semiconductor processing apparatus (Figure 1) of claim 6, wherein the channel (157+170; Figure 1) forms a zig-zag pattern, as claimed by claim 9
The semiconductor processing apparatus (Figure 1) of claim 1, further comprising a control system (“computer through software programming”; [0033]) configured to deliver an etch reactant from an etch reactant source to the reaction chamber (101; Figure 1), as claimed by claim 12
The semiconductor processing apparatus (Figure 1) of claim 12, further comprising the etch reactant source in fluid communication with the first showerhead plate (118; Figure 1-Applicant’s 30; Figure 4), as claimed by claim 13
The semiconductor processing apparatus (Figure 1) of claim 13, wherein the control system (“computer through software programming”; [0033]) is configured to deliver the etch reactant to the substrate conformally such that etch conformality is greater than 50%, as claimed by claim 14. 
The semiconductor processing apparatus (Figure 1) of claim 13, wherein the control system (“computer through software programming”; [0033]) is configured to deliver the etch reactant to the substrate selectively such that the etch selectivity is greater than 10%, as claimed by claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716